Citation Nr: 0620120	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  99-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for a hearing loss 
disability, left ear.

2.  Entitlement to a compensable rating for residuals of a 
bilateral eye disorder, status/post toxoplasmosis infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1989.

This claim is on appeal from the Honolulu, Hawaii, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2004.  A transcript of the hearing is of 
record.

This case was remanded by the Board in October 2004 for 
further development.  By decision dated in October 2005, the 
issue of entitlement to service connection for a low back 
disorder was granted and that issue is no longer on appeal.  
The remaining issues are now ready for disposition.  

The Board must also point out that the veteran is already in 
receipt of a 100 percent schedular evaluation effective from 
March 1999. 


FINDINGS OF FACT

1.  Under the pre-amendment and post-amendment criteria, the 
veteran has level V hearing in the service-connected left 
ear; service connection has not been established for hearing 
loss of the right ear and, by VA regulation, any hearing loss 
of this ear is considered to be at Level I.

2.  Residual scarring of the right eye consistent with a 
toxoplasmosis infection has been shown.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a hearing 
loss disability, left ear, under either the pre-amendment or 
post-amendment regulations are not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (1998) (2005).

2.  The criteria for a rating of 10 percent, but no more, for 
residuals of a bilateral eye disorder, status/post 
toxoplasmosis infection, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.20, 4.75, 4.80, 4.83, 4.83a, 4.84, 4.84a, DCs 6006, 
6011, 6071-6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

I.  Entitlement to a Compensable Rating for a Hearing Loss 
Disability, Left Ear

The veteran contends, in essence, that he is entitled to a 
higher rating for a left ear hearing loss disability.  At a 
hearing before the Board, he testified that his hearing had 
deteriorated and indicated a willingness to undergo another 
examination.

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), 
(d).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of "I."  See 38 
C.F.R. § 4.85 (f).  Where one ear is assigned a Roman Numeral 
designation of "I," evaluations for defective hearing range 
from noncompensable to 10 percent.  38 C.F.R. § 4.85, Table 
VII.  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.  

While this appeal was pending, the applicable rating criteria 
for hearing impairment and diseases of the ear were revised 
effective June 10, 1999.  See 64 Fed. Reg. 25209 (May 11, 
1999) (codified at 38 C.F.R. § 4.85).  It is noteworthy that 
Table VII was amended in that hearing loss is now rated under 
a single code, DC 6100, regardless of the percentage of 
disability.  

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.  

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b). 

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence consider whether a rating higher than the 
previous rating is warranted under the new regulations.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Table VI, DCs 6100 to 6110 (effective before June 10, 1999).

The most recent VA audiometric examination, dated in July 
2005, reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
30
25
35
50
LEFT
n/a
50
45
50
55

The average decibel loss was 35 for the right ear and 50 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 74 percent in 
the left ear.  The clinical summary was moderate to moderate-
severe sensorineural hearing loss in the left ear.

Because any hearing loss in the right ear is not service-
connected, and because the veteran is not totally deaf in 
both ears, for evaluation purposes hearing in the right ear 
is assumed to be normal, or at Level I.  See 38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R §§ 3.383, 4.85(f); VAOPGCPREC 32-97.  

Using Table VI of 38 C.F.R. § 4.85, the audiometric findings 
for the left ear result in the assignment of a Roman Numeral 
designation for hearing impairment of Level V.  By applying 
Level I for the right ear and Level V for the left ear to 38 
C.F.R. § 4.85, Table VII, a noncompensable evaluation under 
DC 6100 is appropriate for a hearing loss disability of the 
left ear.  In addition, "exceptional patterns of hearing 
impairment" are not shown and provisions of 38 C.F.R. 
§ 4.86(a), (b) are not for application.  

An earlier VA examination supports this determination.  
Specifically, on the authorized audiological evaluation in 
January 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/r
15
20
35
40
LEFT
n/r
45
45
45
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 80 percent in the left ear.  
While hearing loss was shown in 1998, the level of disability 
did not support a higher rating.  Outpatient treatment 
records have been reviewed but do not show evidence of 
hearing loss beyond that found in the VA examinations.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the service-connected left ear 
hearing loss under the current provisions of the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, DC 6100; see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

The Board has considered the veteran's sworn testimony and 
written statements that his service-connected hearing loss 
disability is worse than currently evaluated.  Although his 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected hearing loss is are evaluated, more probative than 
the subjective evidence of an increased disability.  

In sum, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions and the veteran's claim is denied.

II.  Entitlement to a Compensable Rating for Residuals of a 
Bilateral Eye Disorder, Status/Post Toxoplasmosis Infection

The veteran contends, in essence, that he is entitled to a 
higher (compensable) rating for his bilateral eye disorder.  
At the Board hearing, the veteran testified that he had 
glaucoma, pain in the eyes, dry eyes, a "nerve shake" 
around the eyelids, a halo around lights, and photophobia.  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2005).  In that respect, the RO 
determined that the veteran's toxoplasmosis infection to be 
analogous to retina disability under DC 6011.  The Board will 
also consider DCs 6006 and 6071-6079 for retinitis and 
central visual acuity impairment.  

Under DC 6011, a 10 percent evaluation is warranted for 
unilateral or bilateral localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated enlarged, or diminished image.  After a 
review of the claims file, the Board finds that the evidence 
supports a 10 percent rating, but no more.

Specifically, in the July 2005 VA examination, the examiner 
related a past medical history of chorioretinal scars of the 
right eye, status/post toxoplasmosis chorioretinitis.  The 
clinical assessment was history of chorioretinitis, right eye 
(toxoplasmosis), resolved with healed/inactive chorioretinal 
scarring.  Although the scarring was found to be healed, 
residual scarring was, nonetheless, found.  As a compensable 
rating is warranted under DC 6011 for "localized scars," 
the Board finds that a 10 percent rating is now warranted.  

Further, in a November 1999 VA examination, the corrected 
visual acuity was 20/40 in the right eye, and 20/25 in the 
left eye.  The veteran reported problems with floaters for 
many years but had no active infection.  Physical examination 
revealed two chorioretinal scars of the right eye, which the 
examiner found to be consistent with a previous toxoplasmosis 
infection.  As residual scarring was noted and determined to 
be consistent with a toxoplasmosis infection, the Board finds 
that this evidence is supportive of a 10 percent rating.

Parenthetically, the Board notes that the 10 percent rating 
under DC 6011 is for unilateral or bilateral scarring.  In 
this case, it appears that the veteran has scarring of only 
the right eye.  Nonetheless, both eyes have been considered 
in establishing the 10 percent disability rating.

Next, the Board points out that the now currently-assigned 10 
percent rating is the highest rating available under DC 6011; 
therefore, the Board will consider other potentially 
applicable DCs codes under which the veteran may be entitled 
to a rating in excess of 10 percent.  

Specifically, the Rating Schedule provides levels of ratings 
from 10 percent to 100 percent based on central visual acuity 
impairment under DCs 6071-6079.  For a rating for visual 
impairment, the best distant vision obtainable after the best 
correction by glasses will be the basis of the rating.  38 
C.F.R. § 4.75 (2005).

Several levels of disability warrant ratings in excess of 10 
percent.  As an example, a 20 percent rating may be assigned 
with visual acuity of 20/70 in one eye, and 20/50 in the 
other eye, or with 20/50 in one eye, and 20/100 in the other 
eye.  However, the evidence in the most recent VA examination 
does not support a higher rating at this time.  

Specifically, the July 2005 VA examination revealed the 
veteran's visual acuity of 20/50 in the right eye and 20/30 
in the left eye.  Using the provisions of Table V, 38 C.F.R. 
§ 4.84a, this level of visual acuity impairment does not 
support a rating in excess of 10 percent.  As such, the 
evidence does not show that the veteran's visual acuity rises 
to the level to support a higher rating based on central 
visual acuity impairment.  

Moreover, outpatient treatment records have been reviewed but 
the evidence does not support a higher rating.  As examples, 
in a February 2005 note, the corrected visual acuity was 
20/50 in the right eye, and 20/25 in the left eye.  In July 
2002, the corrected visual acuity was 20/40 in both eyes.  
The over-all level of visual impairment shown in the 
outpatient treatment records does not support a higher 
rating.

A higher rating for chronic retinitis (DC 6006) may also be 
assigned with pain, rest-requirements, or episodic 
incapacity.  While the veteran has occasionally reported pain 
in his eyes, the evidence does not show complaints of or 
treatment for any of the other symptoms.  The Board finds 
that his occasional complaints of pain behind the eyes are 
adequately compensated by the now-current 10 percent rating.  
Therefore, there is no basis for a higher rating at this 
time.  In sum, a 10 percent rating, but no more, is warranted 
for residuals of a toxoplasmosis infection of the eyes.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2001, May 2002, and December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in August 2003 and October 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2003 
and October 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in April 1999, 
and a hearing before the Board in July 2004.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in January 1998, 
November 1999, and July 2005.  The available medical evidence 
is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability/disabilities on appeal.  

With respect to the claim for hearing loss, any questions as 
to the appropriate effective date to be assigned are moot as 
the claim/claims have been denied.  With respect to the grant 
of the claim for a bilateral eye disability, the RO will 
assign the rating and effective date and so notify the 
veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.




ORDER

The claim for entitlement to a compensable rating for a 
hearing loss disability, left ear, is denied.

A 10 percent disability rating, but no more, for residuals of 
a bilateral eye disorder, status/post toxoplasmosis 
infection, is granted, subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


